Citation Nr: 1000580	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  01-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected left 
ilioinguinal nerve entrapment.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected left 
ilioinguinal nerve entrapment.

3.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to service-connected left 
ilioinguinal nerve entrapment.

4.  Entitlement to service connection for a bilateral 
disability of the arches and feet, to include as secondary to 
service-connected left ilioinguinal nerve entrapment.

5.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
ilioinguinal nerve entrapment.

6.  Entitlement to a higher initial rating for left 
ilioinguinal nerve entrapment, rated as 20 percent disabling 
from December 23, 1998.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D.M.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1988 to 
November 1995, and from November 1997 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2000 and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana. 

The Veteran testified before a decision review officer (DRO) 
at a hearing in August 2003.  A transcript of the hearing is 
of record.  The Board notes that the Veteran requested and 
was scheduled for a Travel Board hearing before a Veterans 
Law Judge in August 2004, but did not appear for the hearing.  
Accordingly, the Board considers the appellant's request for 
a hearing to be withdrawn and will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. § 20.704 
(d), (e) (2009).

The case was remanded by the Board in January 2005 to comply 
with due process notification requirements, obtain additional 
treatment records, and to afford the Veteran an examination.  
The case was remanded again in April 2007 to comply with due 
process notification requirements, and to afford the Veteran 
examinations.  As will be discussed below, following the 
April 2007 remand, the Veteran failed to report for an 
examination.  Otherwise, a review of the record indicates 
that the Board's directives have been substantially complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the left 
ilioinguinal nerve entrapment rating question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with the original 
rating, the Board has characterized that issue as set forth 
on the title page.


FINDINGS OF FACT

1.  The evidence shows a past diagnosis of mild lumbar disc 
disease; however, that disability was not shown to be related 
to his military service, nor has any current chronic 
disability of the back been shown.

2.  The evidence shows a past diagnosis of mild degenerative 
joint disease of the left hip; however, that disability was 
not shown to be related to his military service, nor has any 
current chronic disability of the bilateral hips been shown.

3.  The evidence shows a past diagnosis of ankle arthritis; 
however, that disability was not shown to be related to his 
military service, nor has any current chronic disability of 
the bilateral ankles been shown.  

4.  The evidence shows past diagnoses of pes planus and pes 
cavus; however, those disabilities were not shown to be 
related to his military service, nor has any current chronic 
disability of the bilateral arches and feet been shown.

5.  The Veteran has not been diagnosed with a right knee 
disability.

6.  The Veteran's left ilioinguinal nerve entrapment is 
manifested by symptoms no worse than contemplated by moderate 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The Veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service, or that is secondary to his service-
connected left ilioinguinal nerve entrapment.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009); 38 C.F.R. § 3.310 (2006).

2.  The Veteran does not have a bilateral hip disability that 
is the result of disease or injury incurred in or aggravated 
by active military service, or that is secondary to his 
service-connected left ilioinguinal nerve entrapment.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009); 38 C.F.R. § 3.310 
(2006).

3.  The Veteran does not have a bilateral ankle disability 
that is the result of disease or injury incurred in or 
aggravated by active military service, or that is secondary 
to his service-connected left ilioinguinal nerve entrapment.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107(West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009); 38 C.F.R. 
§ 3.310 (2006).

4.  The Veteran does not have a bilateral disability of the 
arches and feet that is the result of disease or injury 
incurred in or aggravated by active military service, or that 
is secondary to his service-connected left ilioinguinal nerve 
entrapment.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009); 
38 C.F.R. § 3.310 (2006).

5.  The Veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated by 
active military service, or that is secondary to his service-
connected left ilioinguinal nerve entrapment.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009); 38 C.F.R. § 3.310 (2006).

6.  The criteria for a higher initial rating for left 
ilioinguinal nerve entrapment have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 ); 38 C.F.R. §§ 4.1, 4.7, 4.124a, 
Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Merits of the Claims

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

As for the Veteran's contention that the claimed disabilities 
are secondary to service-connected left ilioinguinal nerve 
entrapment, any disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the United States Court of Appeals for Veterans 
Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Service Connection

The Veteran contends that he has a back disability, bilateral 
hip disability, bilateral ankle disability, bilateral 
disability of the arches and feet, and a right knee 
disability that are related to his military service, 
including being secondary to his service-connected left 
ilioinguinal nerve entrapment.

His service treatment records (STRs) show neck/back spasms in 
November 1988;  a soft tissue injury to the left ankle in 
April 1991; complaints related to the right foot and a right 
knee injury in November 1995; and negative hip x-rays in 
February 1998, rule out stress fracture. 

A VA examination in June 2000 reveals that although the 
Veteran complained of right knee pain, he was not diagnosed 
with any right knee disabilities.

A private medical record from D.W., M.D. dated in October 
2000 indicated diagnoses of multiple extremity pelvic and 
spinal subluxation; moderate pes planus with ankle pronation 
and supination.  

The Veteran was afforded VA feet, joints, spine, and general 
medical examinations from the same examiner in December 2000.  
His medical records were reviewed.  Following examination, 
which included x-rays, the Veteran was diagnosed with normal 
feet; normal right hip; normal ankles; normal right knee; 
mild degenerative joint disease of the left hip; and mild 
lumbar disc disease.  The general medical examination shows 
that the Veteran was opined to have no significant diseases 
or disorders, and that his symptoms were likely secondary to 
somatization perhaps as a result of depression.  The examiner 
noted that the conclusion was supported by many of the 
symptoms of the Veteran's claims, and the lack of clinical 
and radiological evidence.

Of record are numerous VA and private treatment records 
beginning in 2000 that show complaints of back, bilateral 
hip, bilateral ankle, right knee, and bilateral foot pain.  
VA treatment records show a diagnosis of, and treatment for, 
chronic pain syndrome from 2000 on.  A VA record dated in 
March 2000 reveals that the Veteran had chronic severe pain 
in the groin, low back, and the legs secondary to 
ilioinguinal entrapment.  An MRI in February 2001 reveals 
minimal posterior protrusion at L4-5 and L5-S1, with no 
significant disc protrusion or extruded disc fragment seen.  
A VA treatment record dated in November 2001 shows that the 
Veteran was diagnosed with acquired pes cavus; no etiology 
was given.  A record dated in March 2004 indicated a 
diagnosis of ankle arthritis.  

In addition to VA treatment records showing complaints of 
pain, the records also indicate that the Veteran had problems 
with drug abuse, both illicit and prescription.  A 
psychiatric record dated in March 2002 reveals that the 
Veteran had drug seeking behavior; he sought a maximum dose 
of narcotic pain medication for nerve entrapment to the 
lumbar spine, although his alleged condition was not 
supported by the 2001 MRI.  A record in August 2003 shows 
that he tested positive for marijuana; he was not prescribed 
any pain medications.  In August 2003 the Veteran was 
suspected of the misuse of prescription narcotics, and in 
October 2003, the Veteran was diagnosed with chronic pain, 
illegal drug use, and prescription drug abuse.  His records 
show that on different occasions, he tested positive for 
cocaine and marijuana; his prescriptions for pain medications 
were intermittently refused due to illicit drug use.  The 
records also indicate that the Veteran was belligerent at 
times when refused narcotic prescriptions.  

The Veteran was afforded another VA joints examination in May 
2005.  His claims file was reviewed.  Following examination, 
which included x-rays, the Veteran was diagnosed with chronic 
bilateral hip, knee, ankle, and feet strains; and chronic low 
back strain.  The examiner opined that the bilateral hip, 
knee, ankle, and foot strains were at least as likely as not 
caused by or a result of active duty.  The rationale was that 
the Veteran had several parachute jumps and aggravation when 
he lifted a person while training.  His low back strain was 
opined to be less likely as not caused by or a result of his 
left inguinal hernia repair.  The rationale was that the 
Veteran had gained weight since service.  An addendum to the 
examination dated in June 2005 shows that the Veteran was 
diagnosed with arthralgia.  The examiner noted that x-rays of 
the hips, ankles, and knees revealed no evidence of 
abnormalities.  The examiner opined that the joint strains of 
both hips, knees, and feet were less likely than not caused 
by or a result of active duty.

A VA neurological examination in October 2008 indicates that 
the Veteran's left lower back pain was less likely due to 
direct effect of nerve impingement as that nerve was a branch 
of lumbar plexus; there was a possibility of irritation of 
those nerve roots causing left lower back pain and lumbar 
radicular symptoms with pain/numbness in left thigh.  The 
examiner also opined that hip/knee/ankle joint pains were 
unlikely due to left ilioinguinal nerve entrapment; however, 
the issue was to be referred to an orthopedic specialist.

A VA joints examination was scheduled for March 2009 to 
obtain additional evidence pertinent to these claims.  The 
Veteran requested that the examination be rescheduled; which 
the RO did for May 2009.  The Veteran failed to report for 
the May 2009 examination without any explanation or request 
to reschedule.

Here, the evidence is conflicting as to whether the Veteran 
has chronic disabilities of the back, hips, ankles, right 
knee, and feet.  Private medical records show diagnoses of 
multiple extremity pelvic and spinal subluxation; moderate 
pes planus with ankle pronation and supination; however, the 
2000 VA examination and x-ray reports showed normal right 
hip; normal ankles; normal right knee.  Also, a VA treatment 
record dated in 2001 shows that the Veteran was diagnosed 
with acquired pes cavus.  With regards to the Veteran's back, 
he was diagnosed with mild lumbar disc disease at the 2000 VA 
examination, but only a strain at the 2005 VA examination.  
Turning to the Veteran's left hip, the 2000 VA examination 
showed mild degenerative joint disease, although the x-rays 
from the 2005 VA examination indicated normal hips.  The June 
2005 VA examiner's addendum indicates that the Veteran was 
diagnosed with arthralgia, which is simply another word for 
pain.  Additionally, in 2003, the Veteran was diagnosed with 
chronic pain.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), 
aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  

The Board is cognizant of the Court's decision in McClain v. 
Nicholson, 21 Vet App 319 (2007) (requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim...even though 
the disability resolves prior to the Secretary's adjudication 
of the claim").  Here, as discussed above, there is evidence 
that during the pendency of this claim, the Veteran was 
diagnosed with disabilities of his back, bilateral hips, 
bilateral ankles, and bilateral feet.  However, even though 
the Veteran was diagnosed with disabilities, the competent 
medical evidence does not show a nexus to the Veteran's 
service, including being secondary to his service-connected 
left ilioinguinal nerve entrapment.  

The Board acknowledges that the May 2005 VA examiner 
initially opined that the Veteran had joint strains of the 
hips, knees, ankles, and feet, which were at least as likely 
as not caused by several parachute jumps in service.  
However, the same examiner contradicted himself in his June 
2005 addendum by opining that the Veteran had joint strains, 
which were less likely than not caused by his active duty.  
Moreover, in that same addendum, he diagnosed the Veteran 
with arthralgia, which, as noted above, cannot be service-
connected.  

After reviewing the evidence, the Board finds the June 2005 
addendum to be more probative.  The May 2005 nexus opinion 
was based on the Veteran's history of parachute jumps; 
although the examiner noted that the claims file was 
reviewed, the opinion was that the Veteran's disabilities 
were the result of parachute jumps, which was information 
supplied by the Veteran.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See e.g. 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993); but see Coburn v. Nicholson, 19 
Vet. App. 427 (2006).  As discussed below, the Board does not 
find the Veteran to be credible; therefore, the opinion based 
on the history provided by him is of no probative value.  See 
Coburn, supra.  Moreover, the Board also finds the June 2005 
addendum more probative as the examiner provided a thorough 
rationale, which included specific references to the 
Veteran's STRs.  

In sum, the Board cannot conclude that the Veteran has 
disabilities that are related to his military service, 
including being secondary to his service-connected left 
ilioinguinal nerve entrapment.  The only medical opinion to 
provide a positive nexus has not been found to be probative; 
the record does not contain probative medical opinions 
indicating that any diagnosed disability is related to his 
military service, including being secondary to his service-
connected left ilioinguinal nerve entrapment.  It should be 
noted that the agency of original jurisdiction has tried to 
assist the Veteran by obtaining an examination in May 2009, 
but the Veteran has not appeared for the examination.  He has 
provided no good cause for not appearing, which means that VA 
must now consider his claim based on the evidence of record.  
38 C.F.R. § 3.655 (2009).  The Board has done so, and cannot 
find probative evidence that shows that the Veteran has 
chronic disabilities that are related to his military 
service, including being secondary to his service-connected 
left ilioinguinal nerve entrapment.

The Board acknowledges the Veteran's contentions that he has 
chronic disabilities of the back, bilateral hips, bilateral 
ankles, bilateral arches and feet, and right knee that are 
related to his military service, including being secondary to 
his service-connected left ilioinguinal nerve entrapment.  
However, while the Veteran is competent to testify regarding 
his symptoms, the Board does not find him to be credible.  
Credibility is an adjudicative, not a medical determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

In this case, the Board does not find the Veteran credible 
regarding his testimony about his symptoms due to his noted 
prescription drug abuse.  As discussed above, a record dated 
in March 2002 reveals that the Veteran had drug seeking 
behavior.  In August 2003 the Veteran was suspected of the 
misuse of prescription narcotics, and in October 2003, the 
Veteran was diagnosed with prescription drug abuse.  His VA 
treatment records show that on different occasions his 
prescriptions for pain medications were intermittently 
refused due to illicit drug use; the Veteran became 
belligerent when refused prescription narcotics.  With the 
Veteran's noted drug abuse and drug seeking behavior, in 
addition to the conflicting evidence of whether the Veteran 
actually has any chronic disabilities of the of the back, 
bilateral hips, bilateral ankles, bilateral arches and feet, 
and right knee, the Board cannot help but wonder if the 
Veteran's repeated complaints about his alleged disabilities 
were merely for the purpose of obtaining prescription 
narcotics.  Therefore, based on the Veteran's abuse of 
prescription drugs and his drug seeking behavior, the Board 
finds that the Veteran's allegations have limited, if any, 
probative value.

The Board acknowledges the Veteran's belief that he has 
chronic disabilities of the of the back, bilateral hips, 
bilateral ankles, bilateral arches and feet, and right knee 
related to his military service.  However, there is no 
evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2009).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claims of entitlement to service connection is 
denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2009).



Higher Initial Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Also as noted above, when an original rating is appealed, 
consideration must be given as to whether an increase or 
decrease is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Consequently, the Board will evaluate the Veteran's left 
ilioinguinal nerve entrapment disability as a claim for a 
higher evaluation of the original award, effective from 
December 23, 1998, the date of award of service connection.

The Veteran's disability has been rated under Diagnostic Code 
8520, paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  
Under Diagnostic Code 8520, a 20 percent rating is for 
application when there is moderate incomplete paralysis.  A 
40 percent rating is for application when there is moderately 
severe incomplete paralysis.  Id.

A note accompanying the rating criteria says, in part, that 
the term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.
The Veteran was afforded a VA examination in January 2001.  
He reported pain and paresthesias in left lower and left 
groin area; numbness in left anteromedial thigh and left 
groin, sometimes the numbness extended to anteromedial aspect 
of left leg and left foot.  He reported that sometimes his 
left leg gave out.  Motor examination revealed normal muscle 
mass, strength, and tone in right lower extremity, while left 
lower extremity revealed iliopsoas and quadriceps 4+/5; 
hamstring was also 4+/5.  Left foot dorsiflexors and plantar 
flexors were 5/5.  Deep tendon reflexes were +2; plantar 
response was flexor bilaterally.  Sensory examination was 
remarkable for decreased pinprick in left lower anteromedial, 
left interior thigh, and left calf.  Vibration was mildly 
impaired in left foot, but position was intact.  The Veteran 
avoided weight bearing on his left lower extremity due to 
pain and he limped.  

EMG testing in February 2001 revealed left superficial 
peroneal nerve and left sural were within normal limits.  
Motor conduction studies of the left peroneal nerve were 
normal.  Left lower extremities and paralumbar muscles showed 
no evidence of denervation; however, the left extensor 
hallucis longus and lower paralumbar muscles had increased 
insertional activities with few wide polyphasic motor 
potentials.  

The Veteran was afforded a VA examination in October 2008.  
His claims file was reviewed.  The Veteran reported pain in 
left groin and left testicle; numbness in the left groin and 
on the left side of external genitalia.  He also had numbness 
in the left posterior thigh, but denied tingling and numbness 
in the left leg.  He was unable to put weight on the left 
leg.  Examination revealed strength of 5/5 in left lower 
extremity; and 5/5 in right lower extremity, except iliopsoas 
4+/5 and hamstring 4+/5.  Muscle tone and bulk were normal.  
Sensory examination revealed normal light touch; pinprick 
intact in all four extremities except decrease in left groin, 
left upper inner thigh, and left lower abdomen; normal 
vibratory sense; and normal position sense.  Reflexes were 
abnormal, with generalized hyporeflexia 1+.  An MRI revealed 
no significant disc bulge/herniation, neuroforaminal or 
spinal stenosis at any lumbar level.  The Veteran's left 
ilioinguinal nerve entrapment had no effect on occupation as 
the Veteran was unemployed.  It had a moderate effect on 
chores, bathing, dressing, and toileting; severe effect on 
shopping, exercise, sports, recreation, and traveling; and no 
effect on feeding and grooming.  

Private medical records and the Veteran's testimony at his 
2003 hearing indicate that the Veteran was seen in the 
emergency room many times for his various complaints, 
including those related to his service connection claims 
above and his left ilioinguinal nerve entrapment.

Here, given the medical evidence of record, the Board finds 
that the left ilioinguinal nerve entrapment disability more 
nearly approximates the criteria for the currently assigned 
20 percent rating for moderate incomplete paralysis and that 
a higher rating is not warranted at any time since the award 
of service connection.  A higher rating is not warranted 
because the evidence does not show that the Veteran's 
disability equates to moderately severe incomplete paralysis.  
The Board acknowledges the Veteran's contentions, including 
his complaints of pain and his difficulty walking.  

Based on the results of the VA examinations discussed in 
detail above, it cannot be said that the Veteran's left 
ilioinguinal nerve entrapment equates to moderately severe 
incomplete paralysis, although the examinations do show 
moderate incomplete paralysis.  At the January 2001 
examination, he had left lower extremity iliopsoas and 
quadriceps 4+/5; hamstring was 4+/5; decreased pinprick in 
left lower anteromedial, left interior thigh, and left calf; 
and vibration was mildly impaired in left foot.  The Veteran 
also avoided weight bearing and limped.  However, he had 
normal muscle mass, strength, and tone in right lower 
extremity; left foot dorsiflexors and plantar flexors were 
5/5; and deep tendon reflexes were +2; plantar response was 
flexor bilaterally.  At the October 2008 examination he had 
strength of 5/5 in left lower extremity; and 5/5 in right 
lower extremity, except iliopsoas 4+/5 and hamstring 4+/5; 
normal light touch; pinprick intact in all four extremities 
except decrease in left groin, left upper inner thigh, and 
left lower abdomen; normal vibratory sense; normal position 
sense; and reflexes were abnormal, with generalized 
hyporeflexia 1+.  However, muscle tone and bulk were normal.  
In determining that the Veteran's disability more nearly 
equates to moderate incomplete paralysis, the Board has 
considered impaired motor function, trophic changes, and 
sensory disturbances.  See 38 C.F.R. § 4.120 (2009).  In this 
regard, the Board is persuaded by the absence of trophic 
changes.  Although the Veteran does have some impaired motor 
function and sensory disturbances, the Board finds that those 
impairments are taken into account by his currently assigned 
20 percent rating for moderate incomplete paralysis.  With 
regards to motor function, the evidence shows slight 
decreases:  in January 2001, left lower extremity iliopsoas 
and quadriceps 4+/5; hamstring was 4+/5; and in October 2008, 
iliopsoas 4+/5 and hamstring 4+/5.  Turning to sensory 
disturbances, in January 2001 the Veteran had decreased 
pinprick in left lower anteromedial, left interior thigh, and 
left calf; and vibration was mildly impaired in left foot; in 
October 2008 he had normal light touch; pinprick intact in 
all four extremities except decrease in left groin, left 
upper inner thigh, and left lower abdomen; normal vibratory 
sense; and normal position sense.  While the Board also 
acknowledges that the October 2008 examiner opined that the 
Veteran's disability had a severe effect on shopping, 
exercise, sports, recreation and traveling, the Board finds 
the Veteran's motor function, sensory disturbances, and lack 
of trophic changes more nearly approximate the criteria for 
the currently assigned 20 percent rating, as there is only a 
moderate reduction of motor function and sensory 
disturbances, and no trophic changes.  

Accordingly, based on all of the evidence, the Board finds 
that the Veteran's symptoms are not indicative of a higher 
(40 percent) rating for moderately severe incomplete 
paralysis of the sciatic nerve.  However, the Board has also 
looked to see whether another diagnostic code would result in 
a higher rating.  In this case, the only other applicable 
diagnostic code is Diagnostic Code 8530, paralysis of the 
ilio-inguinal nerve.  38 C.F.R. § 4.124a.  Under that 
Diagnostic Code, the highest rating available is only 10 
percent.  Therefore, a higher rating is not for application 
utilizing that diagnostic code.  

In sum, based on the evidence, a higher rating is not 
available at any time during the pendency of the Veteran's 
claim.  The preponderance of the evidence is against the 
claim.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2009).  The current 
evidence of record does not demonstrate that the left 
ilioinguinal nerve entrapment disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  The Board acknowledges that the 
Veteran has had many trips to the emergency room.  However, 
the records indicate that the Veteran's complaints were not 
solely related to his left ilioinguinal nerve entrapment; 
rather, they included numerous complaints related to joint 
and spine pain.  Additionally, they do not show that the 
visits resulted in periods of hospitalization.  The evidence 
also does not show marked interference with employment, 
because although the Veteran is not employed, a review of the 
record does not indicate that it is his left ilioinguinal 
nerve entrapment that causes marked interference with his 
employment.  Rather, the evidence shows that the Veteran has 
a multitude of problems, including complaints of pain for 
non-service connected disabilities, psychiatric disabilities, 
and alcohol and drug abuse that cause interference with 
working.  It is undisputed that the Veteran's left 
ilioinguinal nerve entrapment disability has an adverse 
effect on employability, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2009).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that at the time of the Veteran's claims, the 
VCAA had not yet been enacted.  Subsequently, the Veteran was 
apprised of in accordance with the VCAA of VA's duties to 
both notify and assist in correspondence dated in March 2005 
and April 2007.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
regards to his rating claim, the Veteran was apprised of the 
criteria for disability ratings in the April 2007 
notification.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured VA examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was not met.

VA opinions with respect to the issues on appeal were 
obtained in December 2000, January 2001, May 2005, and 
October 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted above, the Board finds that the VA opinions obtained 
in this case were sufficient, as they were predicated on a 
full reading of the VA medical records in the Veteran's 
claims file.  They consider all of the pertinent evidence of 
record, the statements of the appellant, provide explanations 
for the opinions stated, and provide the medical information 
necessary to apply the appropriate rating criteria.  
Additionally, to any extent that the examinations may be 
insufficient, the RO tried to assist the Veteran by 
scheduling him for an orthopedic examination in May 2009, 
which the Veteran failed to report for.  He provided no good 
cause for not appearing; therefore VA considered his claim 
based on the evidence of record.  38 C.F.R. § 3.655.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a back disability, to 
include as secondary to service-connected left ilioinguinal 
nerve entrapment is denied.

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected left 
ilioinguinal nerve entrapment is denied.

Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to service-connected left 
ilioinguinal nerve entrapment is denied.

Entitlement to service connection for a bilateral disability 
of the arches and feet, to include as secondary to service-
connected left ilioinguinal nerve entrapment is denied.

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
ilioinguinal nerve entrapment is denied.

Entitlement to a higher initial rating for left ilioinguinal 
nerve entrapment is denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


